 Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 1 of 25 PageID #:317


                                                                             Page 1
      IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
          COUNTY DEPARTMENT, CHANCERY DIVISION



PEDRO OROZCO,                                  )
                                               )
                   Plaintiff,                  )
                                               )
vs.                                            ) No. 2018 C 1938
                                               )
OFFICER HESSION, ET AL.,                       )
                                               )
                  Defendants.                  )




          THE DEPOSITION of PEDRO OROZCO, the Plaintiff

herein, called by the Defendants for examination in

the above-entitled cause, pursuant to the Federal

Rules of Civil Procedure, taken before me, Brenda L.

Zeitler, CSR-RPR, License No. 084-004062, at Lincoln

Correctional Center, 1098 1350th Street, in the City

of Lincoln, County of Logan, and State of Illinois on

the 18th day of July, 2019, commencing at 1:00 p.m.
      Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 2 of 25 PageID #:318


                                                                                  Page 2
 1   APPEARANCES:

 2              PEDRO OROZCO, Appearing Pro Se.

 3              JOSEPH MURPHY, Esq.
                COOK COUNTY STATE'S ATTORNEY'S OFFICE -
 4              CIVIL ACTIONS BUREAU
                500 Richard J. Daley Center
 5              Chicago, Illinois 60602
                (312) 603-3368
 6              josepht.murphy@cookcountyil.gov
                       On Behalf of the Defendants.
 7              * Appearing by Teleconference
                             * * * * * * *
 8
                                   I N D E X
 9
                                                                         Page
10
     WITNESS:
11
                PEDRO OROZCO
12                     Examination by Mr. Murphy .........                   4

13

14   EXHIBITS:

15              NONE MARKED.

16

17

18

19

20

21

22

23

24
      Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 3 of 25 PageID #:319


                                                                                  Page 3
 1                             (Witness sworn.)

 2                MR. MURPHY:      Let the record reflect this is

 3   the deposition of former Cook County inmate Pedro

 4   Orozco.     Pedro Orozco is the complainant as to the

 5   case of Orozco versus Hession, H-e-s-s-i-o-n.

 6                I know there are more officers there, but

 7   that's the caption, and the number is 18-CV-1938.

 8                My name is Joseph Murphy Assistant state's

 9   Attorney for Cook County, and I represent the

10   defendants.

11                This deposition will be conducted in

12   accordance with the federal rules of civil procedures

13   the local rules of the Northern District.                 We've

14   convened here pursuant to notice, and a court reporter

15   is present creating a record of everything being

16   discussed today.        Please let me know if I'm talking

17   too fast.

18                This deposition is taking place at the

19   Thompson Center in Chicago, and you guys are at

20   Lincoln Correctional Facility?

21                THE WITNESS:       Correct.

22                MR. MURPHY:      So the time now is 1:01 p.m.,

23   and the witness has already been sworn in; so we'll

24   get right into it.
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 4 of 25 PageID #:320

                                                  Page 4                                                       Page 6
 1                  PEDRO OROZCO,                              1      A. You said you're in the Thompson Center or
 2   the Plaintiff herein, called by the Defendants, after     2   Daley Center?
 3   having been first duly sworn to tell the truth, was       3      Q. Thompson Center. It's right across from the
 4   examined and testified upon his oath as follows:          4   Daley Center.
 5                  EXAMINATION                                5      A. I knew somebody who used to work at the
 6                 BY MR. MURPHY:                              6   Liquor Commission on the fifth floor.
 7       Q. Sir, could you please state your name for          7      Q. We're on floor 4.
 8   the record?                                               8          So also if you answer a question and you
 9       A. My name is Pedro Orozco. Need me to spell          9   think "I didn't answer that right or something like
10   it?                                                      10   that" and you want to go back and clarify, you can do
11       Q. It's okay. Have you ever given a deposition       11   that. Just let me know, okay?
12   before, Mr. Orozco?                                      12      A. Okay.
13       A. Yes, sir.                                         13      Q. After this deposition ends, you'll have the
14       Q. And that was about a month and a half ago,        14   opportunity to review the transcript and correct any
15   right?                                                   15   errors, okay?
16       A. Correct.                                          16      A. Yes, sir.
17       Q. That's the one that you took with us, right?      17      Q. If you need to take a break, let me know. I
18       A. Correct.                                          18   mean both of you. Okay? So is there any reason why
19       Q. Any other depositions besides that one?           19   you can't testify truthfully today?
20       A. No, sir.                                          20      A. There's no reason.
21       Q. You understand that the court reporter is         21      Q. Are you taking any medications today?
22   going to be taking down everything you say today,        22      A. Yes.
23   right?                                                   23      Q. What are those?
24       A. Yes, sir.                                         24      A. I take daily medication. I take Effexor,

                                                  Page 5                                                       Page 7
 1       Q. You understand that everything you say is          1   Buspar, Benadryl, Tramadol, and there's another one.
 2   going to be under oath?                                   2   It coincides with the Effexor.
 3       A. Yes, sir.                                          3       Q. Will any of those medications affect your
 4       Q. Also, it's the same oath you will take in a        4   ability to testify today, do you think?
 5   courtroom as if you are in front of a judge and a         5       A. No. They probably just make things a little
 6   jury, correct?                                            6   slower. You know?
 7       A. Correct.                                           7       Q. Understood. It's same medications you were
 8       Q. And that all the penalties of perjury apply        8   taking last deposition?
 9   as if you're in a courtroom. You understand that?         9       A. Yeah, the same.
10       A. Yes, sir.                                         10       Q. You filed a lawsuit in Federal Court before,
11       Q. What languages do you speak, Mr. Orozco?          11   correct? That's one of them we did last time?
12       A. English is my first language.                     12       A. Correct.
13       Q. You have no problem speaking English?             13       Q. And any other lawsuits besides this one and
14       A. No.                                               14   the one before?
15       Q. Great. No problems understanding it?              15       A. I got one that was a car accident.
16       A. No. I don't have no problems understanding        16       Q. Oh, that's right, the car accident.
17   the actual language. As far as specific words, you       17       A. And I got one after this one on conditions
18   know, I don't --                                         18   of confinement. I was in Lawrence, and I was in
19       Q. Understood. If something comes up that you        19   segregation. They had me in a condemned cell: No
20   don't understand, just ask me to clarify, and I'll       20   light, no toilet, blood boogers on the wall, feces
21   clarify it.                                              21   everywhere, and urine everywhere.
22           Again, if you don't understand a question,       22       Q. That was at Illinois State -- the
23   just let me know, and I'll rephrase it, or I'll ask it   23   corrections facility in Illinois?
24   again. All right?                                        24       A. Yeah, Lawrence.


                                                                                           4 (Pages 4 to 7)
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 5 of 25 PageID #:321

                                                 Page 8                                                      Page 10
 1           THE WITNESS: Can I ask you a question            1   the Cook County jail?
 2   before we continue? If it's possible, maybe you could    2       A. I didn't have no -- I was doing odd stuff
 3   clarify this for me.                                     3   but nothing solid. No check, no paycheck, no stubs.
 4           MR. MURPHY: Off the record for a second.         4       Q. Got it. What kind of stuff?
 5              (Discussion held off the record.)             5       A. I was helping promote an energy drink. I
 6      Q. Have you ever reviewed any documents in            6   was, you know, kind of working with Charles Walgreens
 7   preparation for today's deposition at all?               7   a little bit. I was sampling.
 8      A. Yeah, I reviewed some.                             8       Q. Okay. Turning to criminal history, why were
 9      Q. What are those? Just the complaint?                9   you sent to Cook County jail for this --
10      A. Yeah, just the complaint, the grievances and      10       A. Armed robbery.
11   stuff.                                                  11       Q. Did you plead guilty, or were you found
12      Q. Did you watch any videos?                         12   guilty?
13      A. No. Didn't have the opportunity to.               13       A. I got found guilty, but I'm in the appellate
14      Q. That's the other thing. I'll try to get           14   courts right now.
15   those videos to you in the next few weeks or so. I'm    15       Q. And then when did you enter Cook County jail
16   not sure how that works. I know we can't send CDs,      16   for that?
17   but I'll make sure they are made available to you.      17       A. September 15, 2015.
18      A. Do you think, the same way we're doing this       18       Q. Where were you housed at?
19   deposition, I could view the videos like that.          19       A. Division 10.
20      Q. I'm not sure how it works, but I'll look          20       Q. Then when were you sent to IDOC,
21   into it. Within the next couple weeks, I'll make sure   21   approximately?
22   you get them.                                           22       A. August of 2017, like the end of August of
23      A. All right. Because I am Pro Se, right?            23   2017.
24      Q. Absolutely. You'll still get the videos.          24       Q. Do you know how long the sentence is?


                                                 Page 9                                                      Page 11
 1       A. Even with the last lawsuit, the 2409, it's a      1       A. 14 years, 50 percent.
 2   lot of important information that got redacted, like     2       Q. Okay. Do you have any prior convictions
 3   hospital records, actual injuries that happened, stab    3   besides this one?
 4   wounds, all of that, the stuff that happened in the      4       A. Yes.
 5   hospital. You know I got assaulted in the hospital?      5       Q. Do you know off the top of your head which
 6           I'm getting actual paper, but you see how a      6   they are?
 7   lot of stuff is redacted. In the other 2409, the         7       A. No. I've been basically a ward of the State
 8   whole paper is redacted. They headline it, but then I    8   my whole life. I've been in and out of prison and in
 9   can't read nothing.                                      9   juvenile detention centers my whole life.
10       Q. Okay. I'll definitely look into that too.        10       Q. So let's get to the actual substance of the
11   You'll have everything at this end.                     11   complaint, all right?
12       A. All right. Thank you.                            12       A. Yes, sir.
13       Q. No problem.                                      13       Q. You filed this complaint on 06/25/18. Does
14           How old are you today, Mr. Orozco?              14   that sound about right?
15       A. 41.                                              15       A. Yeah. I was in Lawrence when I filed. I
16       Q. What was your birth date?                        16   filed -- I actually filed it in March of 2018. I
17       A.             .                                    17   don't know why it took so long to get to the courts.
18       Q. What's the highest level of education you        18   It was through the mail system.
19   received?                                               19       Q. Understood. Then everything in that
20       A. I just received my GED.                          20   complaint, is that accurate? Is that everything you
21       Q. Great. I remember you saying that.               21   needed to complain about for this lawsuit?
22           That was while you were in prison?              22       A. For the most part, yeah. Just some
23       A. Yeah, just this February.                        23   information that I requested, I never got, you know,
24       Q. Where were you employed prior to being in        24   such as, like, the officer's guidelines.


                                                                                         5 (Pages 8 to 11)
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 6 of 25 PageID #:322

                                               Page 12                                                       Page 14
 1      Q. I understand. That's discovery. But in             1   The officer was unlocking the doors, and it showed the
 2   terms of what you wrote as to what happened, is that     2   inmate strike the officer. You know, it was actually
 3   everything?                                              3   a cool officer. He wasn't no asshole or nothing like
 4      A. Yeah. To sum it up, yeah, that's it.               4   that. Dude was just out of his mind.
 5      Q. Okay. Sounds good. So I want to direct             5          So then after that, it showed something that
 6   your attention to the actual day of the incident. I      6   happened in another building, in Division 9, some
 7   know it occurred over a couple of days.                  7   Latino dudes getting stabbed up and jumped by all the
 8      A. Yeah. It started on a Monday, on January 9.        8   black guys.
 9      Q. Exactly. Let's talk about January 9, 2017.         9          It was kind of already tension on my tier
10   Again, it's going to be a few preliminary questions     10   because of everything that was going on in the County.
11   before we get into the actual substance.                11   Andrew Smith made a statement once they seen all that
12         Where were you housed on that date?               12   on TV as far as inmates getting stabbed, Latino dudes,
13      A. Division 10, tier 3A                              13   that that needs to start happening in that building,
14      Q. Is that a maximum security tier?                  14   in 10.
15      A. Correct.                                          15      Q. Just for one second, did he just kind of
16      Q. Did you have a cell mate?                         16   make that statement?
17      A. Yes.                                              17      A. Yeah, yeah. It was like a indirect shot.
18      Q. Do you recall his name at all?                    18   We kind of had a little history prior to that because
19      A. His nickname.                                     19   he was one of them guys that liked to show his male
20      Q. What was that?                                    20   organs off to the female staff.
21      A. 50. Like 50 Cal or something like that.           21      Q. Sure.
22      Q. Did you get along with him?                       22      A. So there was already tension between that.
23      A. We was all right. We were just -- we just         23   so that right there, it was a indirect shot, but it
24   became cellys. My other celly left. His name was        24   was shot at me because I was the only Latino dude

                                               Page 13                                                       Page 15
 1   Adam Ruiz.                                               1   around.
 2       Q. So you had a verbal altercation right with        2          So the tension kind of built up on the deck.
 3   an inmate named Andrew Smith, right?                     3   People heard what he said. And just to, like, isolate
 4       A. Correct.                                          4   the incident, me and him were supposed to fight. You
 5       Q. Describe the nature of the altercation.           5   know?
 6   Tell me what happened.                                   6      Q. Was this based upon the tension that was --
 7       A. All right. On the 9th -- now, it was things       7      A. It was tension that was going on throughout
 8   going, you know, through the County as far as -- it      8   County, and then that verbal statement he made just
 9   was a lot of racially motivated incidents.               9   kind of like -- that was the straw that broke the
10          We was actually watching the news at this        10   camel's back basically.
11   time in the front of the day room. It came across the   11      Q. Understood let me interrupt you really
12   screen two incidents that took place at Cook County     12   quick. Did you guys agree to fight before that or
13   jail. One was right upstairs from us where a officer    13   something?
14   got assaulted.                                          14      A. No, no, no. When the tension built up, you
15          That building is mental health max. They         15   know, it goes from 0 to 60 quick when you're
16   got -- I don't know if you know the difference          16   incarcerated. The Latino dudes that was on that deck
17   between, like, P-3s and P-4s. P-4s are the guys that    17   were no bigger than 5'3", 5'4", and 100 pounds soaking
18   shit on theirself and is just all the way gone.         18   wet. I was basically the biggest one out of all of
19       Q. Got it.                                          19   us. Just to try to keep the peace, I was going to end
20       A. And P-3s are, you know, guys like me that        20   up fighting one of them, and that was going to be it.
21   got mental health issues but kind of still function.    21   You know?
22   You know?                                               22          But it was already just tension from, you
23          It was an incident that came across the          23   know, other incidents that took place at court, bull
24   screen. A P-4 guy -- they showed the video on TV.       24   pens, other buildings. You know? And everything was


                                                                                       6 (Pages 12 to 15)
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 7 of 25 PageID #:323

                                                 Page 16                                                      Page 18
 1   just leaking to that tier and every other tier in that    1   at the same time, that's what let the door be opened.
 2   building.                                                 2   And at the same time, Smith ran off the tier.
 3       Q. You said you were supposed to fight him.           3          The judge took the officer off the lawsuit.
 4   Was it supposed to take place on a certain date and       4   His name was Delauw (phonetic). He was the officer
 5   time?                                                     5   backing up the officer that was on the tier. The tier
 6       A. No. When he made that statement, you know,         6   officer was named Wells.
 7   the tension shot right up to the roof.                    7          So he's in the bubble. Smith is in the
 8       Q. What did you say to him after he made that         8   bubble, and he refuses to leave out the bubble until
 9   statement? Do you recall?                                 9   the officer called a white shirt. So Sergeant
10       A. When he said that needs to start happening        10   Hession, and Sergeant Williamson -- that's a female --
11   over here, I basically, you know -- first I called the   11   they came up along with, like, anywhere from like 12
12   guy a pussy that hit the officer. He's a pussy. He       12   to 14 officers.
13   was crazy. The officer didn't do shit to him.            13          Now, one of the officers I had a good
14          Then when he said, "That needs to happen          14   rapport with. His name was Jackson. So when Jackson
15   over here," I said, "Then why don't you just do it."     15   got up there, the officer that had inmate Smith in the
16       Q. Go ahead.                                         16   bubble told Jackson -- you know, I guess he briefed
17       A. "Why don't you just do it?" The guys like,        17   him on the incident that just took place, and Jackson
18   "No, no, no. If anything is going to happen, it's        18   came straight on the tier. "Orozco, calm down. Be
19   going to be one-on-one, and that's it. No deck is        19   cool. Everything be smooth." He took me by the
20   going to fly or none of that."                           20   shower area, by the shower wall, and he's talking to
21          So it was already tension --                      21   me.
22       Q. Sorry to interrupt. What did you say when         22          While he's talking to me, Sergeant Hession,
23   he said, "It's going to be one-on-one"?                  23   and Sergeant Williamson come with body cams and the
24       A. You have to agree to something like that, or      24   manual camera. All the officers get around inmate

                                                 Page 17                                                      Page 19
 1   you're going to just be swarmed and be taken off the      1   Smith and escort him to his cell, lock the door, and
 2   deck. By me being incarcerated most of my life, I         2   call me in the hallway.
 3   already knew the consequences or repercussions of me      3          So I'm telling them everything that's
 4   refusing to fight. You know?                              4   happening. It's probably five black guys to one
 5           So he was talking. And he didn't do it            5   Latino dude in the county jail, maybe more than that.
 6   intentionally, but some spit got on me. So I spit on      6   A lot of Latino dudes are small.
 7   -- I intentionally spit on him.                           7          I'm telling Sergeant Hession that this is
 8           At that moment, he ran off the tier and went      8   what happened. "I spit on the man. You need to move
 9   into the interlock where the officer's at.                9   me or him because he gots a knife, and I'm going to
10       Q. Is that like the bubble area?                     10   have to find me one to defend myself."
11       A. Yeah, the bubble. Yeah. So he ran off the         11          So Sergeant Hession and Sergeant Williamson
12   tier. I'm kicking the door. I want to fight. I'm         12   guaranteed me: "Everything is going to be all right.
13   heated. I'm out of my body. I'm, you know -- I want      13   Nothing is going to happen on our shift. Just go back
14   to fight. I'm angry.                                     14   and relax.
15           The officer closed the door quick when he        15       Q. Let me interrupt you again. How did you
16   seen what happened. So now he's refusing to leave out    16   know he had a knife?
17   of the interlock, the bubble, where the officer --       17       A. They be around the deck all day. As soon as
18       Q. Did Andrew Smith get into the interlock?          18   -- you know, they don't got no problem flashing,
19       A. Yeah. That was around the time -- because,        19   showing, you know. They keep their hands in their
20   see, it's 24 cells, right? And the way they do the       20   pants like this (demonstrating) a lot. That's just to
21   recreation in the day room, they do a high side/low      21   keep their hand on it, but the camera don't see the
22   side, 1 through 12, 13 to 24. It was during that         22   knife. But you'll be able to see the tip of it. And
23   switch where everything happened in that moment.         23   then sometimes the holes are poked through the pants.
24           So the officer was coming on the tier and,       24   You won't be able to notice it by the naked eye; but


                                                                                        7 (Pages 16 to 19)
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 8 of 25 PageID #:324

                                                 Page 20                                                      Page 22
 1   by being, you know, a inmate, you know what to look       1   obviously I --
 2   for when somebody gots a weapon on them. You can look     2           MR. MURPHY: Sorry. The thing froze for a
 3   down here and see when they got a soap sock on them or    3   second.
 4   something like that.                                      4       A. I didn't get no positive response. I went
 5          So the knife, there's no strap, but they'll        5   on the deck. And somebody told me, "Go by Smith's
 6   poke it through their pants, you know? And then           6   cell and talk to him. Try to, you know, calm the
 7   you'll see their pants locked up on this side.            7   situation down."
 8      Q. So you told Sergeant Hession and Sergeant           8           So I went by his cell. He was in, like,
 9   Williamson about the incident and that you needed to      9   cell 15.
10   be separated?                                            10           MR. MURPHY: I don't know if you guys can
11      A. Yeah. I clearly stated, "Either move me or         11   still see me, but the screen froze. Hold on one
12   him."                                                    12   second.
13      Q. You thought that they had their body camera        13           Can you see me now?
14   activated. Do you know if they did?                      14           THE WITNESS: Yeah.
15      A. I seen the light on.                               15           MR. MURPHY: Sorry about that.
16      Q. The little green --                                16       A. The guys on the deck was telling me, "Man,
17      A. Yeah, I seen the light on. I heard -- like,        17   go back there and holler at him. He wants to holler
18   when they first come on the deck, you could hear when    18   at you." You know, talking about inmate Smith.
19   they hit it because of the sound, "Boop." The red        19           So he was in cell 15. I went back there. I
20   one, I know it's off, and the green is on. But the       20   talked to him through the door. And we kind of, like,
21   light stays on. You know?                                21   you know, let things calm down. We'll do what we have
22          They were getting ready to get on the             22   to do, if necessary.
23   elevator. I stopped them and let them know: "Man,        23           He sat there. You know, people kept going
24   you need to move me or him. Preferably me. I spit in     24   back there, amping the situation up. He kept


                                                 Page 21                                                      Page 23
 1   his face. This is what's going to happen. I know          1   hollering through the door, "I'm a bitch. I'm a
 2   he's going to stab me or I am going to stab him. I        2   bitch. I'm a bitch." Then it would calm down. This
 3   don't want nothing to do with it."                        3   happened through the whole night.
 4          All the officers through the county jail           4          Now, like I said, Division 10 is a mental
 5   knew this was going on as far as with the blacks and      5   health max, right? Everybody takes medication. So
 6   the Latinos and the white guys in the County.             6   that night, you know, the officer opens the doors for
 7          So they guaranteed my safety. "Everything          7   medication. That night, they open all the doors but
 8   is going to be okay." I even requested protective         8   skip his door. The opened everybody else's door, let
 9   custody on the spot. Sergeant Hession and Sergeant        9   them take their meds, locked everybody else up, and
10   Williamson said they can't make that call for custody.   10   then let him out and took him down to Dispensary to
11   Only Classification can make the call. So just calm      11   let him take his medication.
12   down and relax. Nothing is going to happen on their      12          So the officer obviously knew there was
13   shift.                                                   13   tension on the tier. Right? Even after I told him,
14          All right cool. So then now, you know, the        14   you know, you can feel it. So they lock him up.
15   dude's in his cell. I'm in the day room still.           15          Now the deck is supposed to blow. This was
16       Q. This is right after the incident, right?          16   on a Monday, the 9th.
17       A. Yeah. This is right after the incident.           17       Q. Let me stop you there. So then the actual
18   Jackson talked to me for about 10, 20 minutes. He        18   altercation happened on January 11, right?
19   calmed me down a little bit.                             19       A. On the 11th, yeah.
20          You know, I didn't want to let the tier know      20       Q. Let's fast forward to January 11 then.
21   that I was telling them to get me off the tier or get    21       A. I want to tell you why nothing happened on
22   him off the tier. That's not a good look in there.       22   the 10th.
23          So after I told that to the Sergeants in the      23       Q. Okay. Go ahead.
24   hallway before they were getting on the elevator,        24       A. Because inmate Smith -- see, you got guys


                                                                                        8 (Pages 20 to 23)
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 9 of 25 PageID #:325

                                                Page 24                                                        Page 26
 1   who go to inside court and guys who go to outside         1   was having an altercation by me when I was pissing.
 2   Court, like Rolling Meadows and Skokie and all that.      2       Q. Is this by the shower area?
 3          He goes to Court in Maywood. So he had             3       A. Yeah, by the shower area.
 4   court on the 10th. He was gone the whole day. You         4       Q. Let me interrupt really quick. Do you know
 5   know, he was gone the whole day, and he came back at      5   this inmate, Morales?
 6   around lockup time.                                       6       A. I just know him from being on the tier. I
 7       Q. What time is that at?                              7   don't have no real personal connection with the dude.
 8       A. Like 9:00, the whole tier is locked up. So         8       Q. So what was the altercation?
 9   he came back. But we was already locked up because my     9       A. I don't even know. It was like they were
10   side had day room early that day.                        10   having their own words, their own conversation. I
11       Q. So he might have came back around 9:00 p m.,      11   don't even know.
12   you said?                                                12          I come to find out later on that I heard it
13       A. Yeah. He came back once we was locked up.         13   was from horse playing. They were joking. I knew, at
14   You can catch the first bus or the second bus. I         14   one point in time before all the black and Latino
15   think he caught the second bus because he came back so   15   stuff started happening, those two guys used to be
16   late. The first bus come back around 12:00 in the        16   cell mates.
17   afternoon.                                               17       Q. Then what did you actually witness then?
18       Q. Sure.                                             18       A. So I'm taking a piss. Ricky Hudson and
19       A. So on the 11th -- I'm not an assigned             19   Robert Morales started getting into a scuffle. And I
20   worker. I'm not an assigned worker or none of that.      20   noticed it was a ice pick, you know, a knife, a shank.
21   Officer Falls (phonetic) -- I don't know if you see      21       Q. Who had that?
22   the guy named Ricky Hudson? His name is in some of       22       A. They both had their hands on it. They're
23   the reports.                                             23   tussling for it.
24       Q. I do. Let's talk about that really quick.         24       Q. Where is this? This is the shower area?

                                                Page 25                                                        Page 27
 1   So January 11th is when the incident happened. About      1       A. Yeah, it's by -- say this is the shower
 2   what time did everything kind of start to begin?          2   area; and, like, right across, this is the urinals.
 3        A. Oh, man, it began quick. The officer let          3       Q. Sorry to interrupt. What is the distance?
 4   Ricky Hudson out and then came and let me out.            4   The court reporter is taking everything down, and we
 5        Q. So do you know what time that was, about?         5   can't really --
 6        A. Around 8:10 maybe, a.m.                           6       A. Okay. It's maybe, like, a foot and a half,
 7        Q. That's the one question I had. Thanks for         7   maybe, from the shower wall to the urinals, foot and a
 8   clearing that up. So they let you out of the cell.        8   half.
 9   And then this is the day room, right?                     9       Q. Go ahead and tell me what happened.
10        A. Yeah, this is the day room.                      10       A. I was at the urinals. But they're basically
11           I come out. He lets me out. He lets the          11   like -- it's two urinals; and they're, like, at the
12   rest of the inmates out. I go to, like, the second,      12   second one, where they're having their squabble at.
13   third row. I got my shower shoes on. I got my cup of     13       Q. So about a foot and a half away from you?
14   coffee. I go sit there. I'm basically sitting up by      14       A. No, no, no. They're actually up on me. And
15   myself.                                                  15   I see what's going on, and I see them tussling for the
16        Q. Are you sitting at a bench area?                 16   knife.
17        A. Yeah. They got, like, six benches. I'm           17           So Ricky Hudson, the black guy, gets full
18   kind of, like, on the second to third bench. I got my    18   control of the knife and gives it to another dude
19   shower shoes on. I'm not expecting nothing. I            19   that's in the shower. That dude runs out and goes to
20   thought everything was already kind of cool because      20   the toilet and flush it.
21   it's been two days.                                      21           Now, at that moment, these two dudes are
22           I'm drinking my coffee watching the news.        22   starting to throw punches at each other. I was going
23   And at the same time as I was getting ready to go        23   to let them do what they wanted to do. Was nobody
24   piss, one of the guys named Morales and Ricky Hudson     24   getting jumped. It was a one-on-one. But they're all


                                                                                        9 (Pages 24 to 27)
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 10 of 25 PageID #:326

                                                 Page 28                                                       Page 30
 1   the way on me. So I kind of, like, shoved both of         1      A. As soon as I pushed, you know, trying to get
 2   them off me. You know? I was basically just trying        2   out the way of Morales and Hudson, as soon as I was
 3   to get away from it.                                      3   getting them away from me, I could tell something was
 4           When I did that, Robert Morales threw a           4   happening. I was in a daze. I got the shit punched
 5   punch at Ricky Hudson. Ricky Hudson was a lot bigger      5   out of me.
 6   than him. He starts beating the shit out of Morales.      6      Q. Sorry to interrupt. Who punched you?
 7   Then the next thing you know, everything was a blur.      7      A. I was drunk. I was punch drunk. Not
 8   I could tell I got punched.                               8   drinking drunk, punch drunk. You've been hit before.
 9       Q. Let me interrupt you right there. When             9   Everything was like slow motion. I fell to the
10   Hudson punched Morales, did you try to intervene at      10   ground; and I can recall Jamil Ross lifting his leg
11   all, try to stop that from happening?                    11   up, kicking me in the face. That's when I tried to
12       A. It kind of looked like that, but they both        12   gather my composure and kept on trying to grab his
13   was on me. I'm getting both of them away from me. It     13   leg.
14   was a one-on-one. I'm just getting both of them away     14          I could feel Smith punching me. That's when
15   from me, and I'm trying to get away from the             15   Jamil Ross told him to go get the Banger.
16   situation.                                               16      Q. Let me back up again. When you saw Morales
17           But as soon as I did that I'm getting them       17   and Hudson fighting, did you notice where Smith and
18   away from me -- next thing you know, it was like a       18   Ross were?
19   blur. I feel the ringing. I hear the ringing in my       19      A. I actually didn't. I believe -- now, say
20   head. I get blazed. Next thing you know, I'm on the      20   I'm faced north/south, facing north though, right? I
21   floor, man. I'm trying to gain focus. I'm getting        21   believe -- I don't know exactly where Ross was at, but
22   kicked in the face.                                      22   I believe Smith was on the phone in the east corner to
23           Then I notice who is kicking me is Jamil         23   my left side.
24   Ross. He's kicking me, and Smith is punching me.         24      Q. All right.

                                                 Page 29                                                       Page 31
 1   Then you heard Jamil tell Smith -- now, they got          1       A I believe -- I'm not 100 percent sure, but I
 2   terms, like street terms, for knives and shanks and       2   believe Smith was on the left-hand side of the
 3   stuff.                                                    3   benches.
 4       Q. Banger.                                            4       Q. That's okay. It's speculation.
 5       A. There you go. So while he's doing that,            5          Let me ask you this. So they start
 6   while he's telling -- now, I'm still in a blur. I'm       6   attacking you. You believe it's Smith and Ross right
 7   trying to grab Jamil's leg because he keep kicking me.    7   after you push Morales and the other --
 8          At that moment, I believe Andrew ran to one        8       A. Yeah. It all happened simultaneously. As
 9   of the back cells and grabbed a knife and came back.      9   soon as I'm getting them off me is when I start -- I
10   Now I started feeling the poking on my back.             10   can hear a ring, and everything just started going
11          So I get up. I'm starting to back up. I           11   slow. I know I've been hit with something. You know
12   fall over the stool. I get kicked again. After that,     12   what I'm saying?
13   everything was just a blur, man. I remember the knife    13       Q. Kind of a --
14   coming to my face. See, the knife got stuck right        14       A. Yeah, exactly. The Ross dude is kind of
15   here on my left side.                                    15   big, man. The dude is like 6'4", 6'5" and every bit
16       Q. I see that.                                       16   of 260, 270.
17       A. It got stuck right there, and it was like a       17       Q. Yeah.
18   ice pick kind of knife.                                  18       A. A big dude.
19       Q. So let me back up real quick. So Morales          19       Q. So then -- all right. So someone stabbed
20   and Hudson are scuffling right next to you; is that      20   you a couple times, a few times, whatever the case
21   right?                                                   21   might be. How did the fight resolve?
22       A. Yes, sir.                                         22       A. Once I gathered my composure, I didn't know
23       Q. You push them away. And then Ross and Smith       23   how to defend myself, what to do. I kept slipping
24   come. When do Ross and Smith come? Do you know?          24   because I had my shower shoes on at one point in time,


                                                                                      10 (Pages 28 to 31)
      Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 11 of 25 PageID #:327

                                                Page 32                                                      Page 34
 1   but then I ended up having my socks on. I kept           1   and looked at me and Morales and immediately sent us
 2   slipping. So I tried to grab my shoes by my door, and    2   to Cermak, which is the County hospital.
 3   I think I ended up getting one of them on.               3       Q. I want to break it up into sections. We'll
 4          Then I kept getting chased around the day         4   get to the Cermak portion. I will ask you about all
 5   room, and Smith had the knife in his waist band. He      5   the injuries and all that. We'll get to some other
 6   had his hand in his waist band with the knife. Every     6   things as well.
 7   time he got close to me -- every time he got close to    7          I got to ask this though: Did you give a
 8   me, you could see the handle a little bit, like the      8   video statement? Do you recall giving a video
 9   back of his thumb on the handle. Then he'll put it       9   statement?
10   back in. He kept doing that.                            10       A. I don't remember. The only time I remember
11          We're kind of in the back of the day room,       11   giving a video statement is when the state's attorney
12   and now I got my composure. I got my other shoe on.     12   came to talk to me and I decided to press charges.
13   And I'm telling him: "Why you using the knife? Put      13       Q. I know about that one. Do you recall an
14   the knife away. Why you using the knife?"               14   officer Rafferty giving you a video statement?
15       Q. Smith, right?                                    15       A. I was still hazy, man. The female older
16       A. Smith. Yeah, Smith. Then he continues to         16   white lady, she was in there trying to ask us
17   chase me. This went on for about, man, like at least    17   questions. I was in tears.
18   15, 20 minutes, man, it went on for. And then --        18       Q. Did she ask you if you wanted protective
19       Q. Let me ask: While this is happening, what        19   custody? Do you recall that?
20   was going on with Morales and the --                    20       A. I don't recall that.
21       A. I don't know. They were all the way, like,       21       Q. Do you recall if you said you didn't want
22   -- they call it the alley, but they were all the way    22   protective custody?
23   in the back of the washroom and like a little gangway   23       A. I don't recall. I don't recall that. I
24   sort of thing. You know?                                24   don't recall none of that. I just -- at that time, at

                                                Page 33                                                      Page 35
 1      Q. Kind of a scuffle going on there?                  1   that moment right there, I was just full of emotion.
 2      A. Yeah. I'm in the opposite direction.               2   I was tearing, man. I was just happy to have my life.
 3      Q. Go ahead. How did it eventually end?               3   You know? It felt like it went on forever.
 4      A. The officers finally came. Smith -- I was          4       Q. So then you were taken -- after this, you
 5   walking up towards the front. Smith ran and looked       5   were taken to Cermak, right?
 6   like he threw something in cell 13.                      6       A. Yes.
 7      Q. Did a number of officers come in?                  7       Q. Was that pretty much immediately after?
 8      A. Yeah, they came pretty deep. I don't know          8       A. Yeah. They took us on a cart, which is --
 9   the exact number.                                        9   it's like -- kind of like a golf cart in a way because
10      Q. That's all right.                                 10   the distance from Division 10 to Cermak is -- it's
11      A. Yeah, they came pretty deep.                      11   far, you know? It's all tunnels.
12      Q. What happened then?                               12       Q. It's all connected?
13      A. I was bleeding. Leaking. Morales's head           13       A. Yeah, it's all connected underground. It's
14   was split wide open. So they got us off the tier real   14   all tunnels.
15   quick. They cuffed me, took me downstairs, and          15           Now, you're familiar with the County jail,
16   uncuffed me in the bullpen.                             16   right?
17          You know, I started tearing up. My emotions      17       Q. I am, yes.
18   started coming out, man.                                18       A. Well, Division 10 is basically by 31st
19      Q. I understand. So you were bleeding                19   Street, 31st and California, and Cermak is right
20   obviously very heavily from the stab wounds?            20   before the court buildings.
21      A. Yeah.                                             21       Q. You have a ways to go then?
22      Q. And then you were taken down --                   22       A. Yeah you got a ways to go in the tunnels.
23      A. I was taken to the bullpens. They call it         23       Q. So you were taken to Cermak. When you got
24   the security area. And then a nurse came down there     24   to Cermak, did they examine you?


                                                                                     11 (Pages 32 to 35)
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 12 of 25 PageID #:328

                                                 Page 36                                                       Page 38
 1       A. Yeah. First, when I first got there, gang          1   but it had, like, a nice little poke here; and it
 2   intelligence wanted to talk to me first. They wanted      2   scraped me all the way back to right here.
 3   to -- they recorded the wounds and took pictures of it    3        Q. Okay. So you showed me that wound back
 4   and started talking to me and asking me details about     4   there. Have the other ones healed at all, or how are
 5   the situation. I told them exactly what I just told       5   they healing?
 6   you, everything that I knew.                              6        A. They've healed, pretty much. This is the
 7           Then the doctor put the IV in me.                 7   only really pain that I still get.
 8       Q. Was this a doctor at Cermak?                       8        Q. In your hip area?
 9       A. Yeah, a doctor at Cermak.                          9        A. Yeah, on my left side.
10       Q. Do you recall his name?                           10        Q. You said that's ongoing?
11       A. A Asian guy. That might help you.                 11        A. Yeah, yeah. When I finally got down to
12       Q. Maybe.                                            12   Lawrence, you know, and I was still having the pain, I
13       A. Now, Robert Morales had a big old gash in         13   explained to the doctor down there what happened. And
14   his head, real big. So I know the ambulance -- I         14   he told me it was going to be like that. His name was
15   heard -- you could hear the ambulance coming to get      15   Dr. Ahmed. He told me it was going to be like that
16   him.                                                     16   because the nerves, you know.
17           They put me in another room. The nurse           17           That's when he basically explained that they
18   bandaged me up real quick and then took me to a x-ray    18   stitched it wrong. They stitched the dead skin with
19   room to see if I had any internal bleeding. That's       19   the dead skin instead of closing the hole up. I don't
20   what she said she took me for.                           20   know if you got a good look the first time, but --
21           I kept bleeding. They took me back into          21        Q. I see it.
22   another room. The Asian doctor came in there, shot me    22        A. Yeah, they didn't stitch it right.
23   with some stuff to numb me, and gave me some stitches.   23        Q. Did that injury keep you from -- tell me how
24       Q. Can you describe the physical injuries you        24   it's affected you.


                                                 Page 37                                                       Page 39
 1   sustained?                                                1       A. Like this situation right here down in this
 2      A. Well, the worst one was -- it was the one I         2   institution, it's hell because I'm in a dormitory. I
 3   just showed you. What made it even worse was the          3   always feel like I'm going to be attacked.
 4   doctor -- because it had all pokes, right? It had         4           Ever since this incident here, man, it's
 5   dead skin and dead skin on each wound, right? You         5   like I can never find comfort. I'm afraid to speak up
 6   could tell, like, when the shank went in, I pulled        6   now. I'm never at ease. You know?
 7   away and it tore.                                         7           What makes it worse is, like, the prior
 8          The doctor ended up sewing the dead skin           8   incident that took place with the COs. You know?
 9   with the dead skin and didn't even sew the hole up.       9   It's like I can't trust the people who supposed to
10   That's why the hole is so big right there.               10   protect me. You know? And then I got inmates running
11      Q. Okay. That brings another question. So he          11   around me. I can't report it to the people supposed
12   sewed up that wound?                                     12   to protect me because I got hurt my them before.
13      A. Yeah.                                              13       Q. Were you taken to any place after Cermak?
14      Q. Did he sew up any other wounds?                    14   Did you go to Stroger?
15      A. No. These were the only ones he stitched           15       A. This was even messed up. I had -- they
16   up, and then he butterfly-stitched the rest of the       16   stitched me up, put the same bloody shirt back on me,
17   holes in my back.                                        17   and sent me right back into the same cell, into the
18      Q. Okay. So other stitches as well?                   18   same tier.
19      A. Yeah. All together, I had like six to seven        19           I'm in the cell, basically in tears, kicking
20   holes in me.                                             20   the door, asking them to get me off the deck. I got a
21      Q. From that incident?                                21   million guys hollering at me, telling me they're going
22      A. Yeah, from that incident. Yeah.                    22   to kill me. They're going to kill me. You know?
23          You could tell he was trying to stab me in        23       Q. All right. Did they prescribe you any
24   the face. I seen the knife was already bent and dull,    24   medication at Cermak?


                                                                                      12 (Pages 36 to 39)
      Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 13 of 25 PageID #:329

                                                 Page 40                                                       Page 42
 1       A. No, they didn't. Nurse Anderson -- I had           1      A. Well, you know, due to the fact that they're
 2   got a tooth pulled when I was in the County at the        2   understaffed and overbooked, I get to see Mental
 3   time; so I was already on antibiotics. They said they     3   Health at least once to twice a month.
 4   couldn't prescribe no more antibiotics.                   4      Q. Okay.
 5          I didn't get nothing for the pain. And the         5      A. When I was in Lawrence, I was going to
 6   wound got infected again. So I used to have to go to      6   meditation meetings and, you know, cope skill meetings
 7   treatment every day, and they would just have to          7   and stuff like that.
 8   squeeze the pus out, clean it.                            8          That's when they prescribed me -- they
 9       Q. Let me stop you. When did it get infected?         9   diagnosed me with -- because after they heard
10       A. Man, like maybe around -- it started maybe        10   everything and, you know, the things I've been through
11   around a week and a half, two weeks after the            11   in my life -- and then that right there put the icing
12   incident.                                                12   on the cake -- they diagnosed me with PTSD and bipolar
13       Q. Did you go back to Cermak?                        13   with depression.
14       A. No. Nurse Anderson, the head nurse in             14      Q. I kind of want to get into the grievance
15   Division 10, used to call me down, squeeze the pus,      15   process. You're familiar with the grievance process?
16   clean it. You know, she took the stitch out, you         16      A. Yeah.
17   know, cleaned it all, and told me it was going to heal   17      Q. When you came to Cook County jail, did they
18   real ugly, like it healed.                               18   give you a copy of the handbook and how to file
19       Q. Yeah. I had an infection right here too. I        19   grievances?
20   had the same thing. It hurt like hell when they --       20      A. They didn't. I was getting assisted with
21       A. Oh, my God. And it's like you could smell         21   older inmates that's been around. They were telling
22   it when they were squeezing the pus out. But it was      22   me how to file the grievance and all of that.
23   actually like -- when they ripped the scab off, and      23      Q. When you came in, they didn't give you any
24   the pus come out, it was like a relief.                  24   card?


                                                 Page 41                                                       Page 43
 1       Q. Exactly. How many times did they have to do        1      A. They don't do that in Cook County. They may
 2   that for you?                                             2   say they do and they may make you sign a paper and act
 3       A. They did it maybe around -- once they              3   like they issued you something, but they don't care
 4   started seeing the redness and the irritation and the     4   about you like that in Cook County.
 5   infection, maybe around two weeks, every day after        5      Q. Do you understand the grievance process
 6   that.                                                     6   based upon what the other folks are telling you?
 7       Q. Were you still on the antibiotics from when        7      A. Yeah. I actually kind of did my own little
 8   you got your tooth pulled?                                8   research by asking questions to different people. I
 9       A. It ran out during that time.                       9   exhausted all of my institutional remedies.
10       Q. Do you recall what the antibiotics were?          10      Q. That's my next question. So you filed
11       A. No, I don't remember. It was the dentist in       11   grievances in this matter, right?
12   Division 6 that pulled my tooth. She was a Arab lady.    12      A. Yes.
13   She's the one that prescribed me the antibiotics.        13      Q. What did they say back after you filed a
14       Q. And then it finally healed up. How long did       14   grievance?
15   that take to heal?                                       15      A. Going back to the first incident from the
16       A. Man, it took months. You know, the scab was       16   excessive force, I already knew how 10 was and how the
17   like this. Then it kept shrinking, shrinking, and        17   officers was. I was filing grievances letting them
18   shrinking. Then it healed the way you see it.            18   know that I'm scared for my life to even go back to
19       Q. Talking right now -- and this is two years        19   that building.
20   ago or so -- are you still having treatment for these    20          After six months, after I got medically
21   injuries?                                                21   cleared to go back, I was already spooked. That
22       A. Well, from the actual injury, no, but I           22   building, you got guys snorting pills and getting high
23   still get mental health treatment over it.               23   and doing all type of crazy stuff.
24       Q. How often do you do that for?                     24      Q. Did you actually -- you appealed the


                                                                                      13 (Pages 40 to 43)
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 14 of 25 PageID #:330

                                                Page 44                                                      Page 46
 1   decision in this case?                                   1          I can't hear people talk loud. I can't hear
 2       A. Yeah, I appealed it. All right. Now, when         2   people holler, argue, debate, cheer. You know? I
 3   I filed the grievance, I said I would like for a         3   hate it when there's, like, big Superbowl games on or
 4   proper investigation to be taken in the matter and       4   championship games on, you know, Stanley Cup.
 5   something else that the guy wrote for me.                5   Anything that gets people riled up, I feel like -- I
 6           Then she responded that the grievance is         6   always feel like attacking somebody. It's like, in my
 7   going to be forwarded to OPR. And then only thing OPR    7   mind. I'm saying attack before they attack you. You
 8   wrote that I can remember is "Original response          8   know?
 9   stands."                                                 9          And I've never been like that, man. It's
10       Q. I understand. I just had to ask that             10   just a unsettling feeling. It took me ten months. It
11   question. I have the grievances.                        11   took me ten months to even get my GED because I was
12       A. Yeah, yeah.                                      12   having so much trouble. The principal had to work
13       Q. This is the last thing we need to get into,      13   with me, and the teacher had to work with me and alone
14   your damages now. A lot of these are going to be kind   14   time at times. It's hard, man. It's hard.
15   of boilerplate questions, but we'll just roll through   15       Q. Okay. I don't have any other questions to
16   them.                                                   16   ask in terms of this incident, your injuries, and all
17           Do you have any headaches or anything else      17   of that. Do you have anything to say to clarify any
18   from this incident?                                     18   of the answers you gave?
19       A. It just added to my lower back pain from the     19       A. No, man. We pretty much covered all the
20   first incident. You know, I get Tramadol for that. I    20   things. I just want to know why, you know, I wasn't
21   was on Tylenol 3s. I'm prescribed Tramadol for that     21   helped, man, when I asked for it. I don't care about
22   right now.                                              22   no monetary value or nothing like that. I want my
23       Q. You didn't have any surgery for this, right?     23   peace of mind. I want -- I'm a grandfather, man, and
24   Just the stitches?                                      24   I'm afraid that's going to affect me from enjoying my

                                                Page 45
 1        A. Just the stitches.
 2        Q. You said you were punched too. Were you
 3   punched in the head, from what you recall? Where were
 4   you punched?
 5        A. I was hit on my, like, back left-side area.
 6   From me feeling anything to the ring and to the rush,
 7   everything was just a blur. I still get, like, if
 8   it's real silent, ears still ringing, migraines.
 9        Q. Do these injuries keep you from doing
10   anything that you would normally do?
11        A. Oh, man. I can't do a lot of things I want
12   to do, such as I want to work in the kitchen. I can't
13   be around the fire. Can't be around the heat. I
14   can't work no LTS job.
15        Q. What is LTS?
16        A. Like working in the gym or something like
17   that.
18        Q. Exercising is --
19        A. Yeah. When I got locked up, I was 170. I'm
20   250.
21        Q. Are you still in any pain from the injuries?
22        A. Yeah. The actual hole still hurts. My
23   lower back is shot. Sometimes it locks up to where I
24   can't move. You know? I'm always uncomfortable.


                                                                                     14 (Pages 44 to 46)
     Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 15 of 25 PageID #:331


                                                                                Page 47
 1   grandkids, taking them places.

 2               You just don't know, man.            I'm pretty sure

 3   you've been punched before, man.             I'm pretty sure,

 4   soon after that punch, if somebody came to you, you'd

 5   flinch.     It's like that if I hear somebody talk too

 6   loud.

 7               Ever since then, my -- you can probably tell

 8   -- my voice has always been amped.              I'm always feeling

 9   threatened.       Some people be telling me, "Man, calm

10   down.   You're tripping."

11               I always feel like somebody is going to

12   attack me; so I might as well attack them.

13        Q.     Okay.     Besides all that -- and I understand

14   that.   For a grandfather you look pretty young.                  I'll

15   say that.    Okay?

16               Beyond that, do you have anything to clarify

17   to any of the answers you gave?

18        A.     No.    We pretty much covered everything.

19               MR. MURPHY:       This deposition is ended then.

20               THE WITNESS:       What is our next step?

21               MR. MURPHY:       Relative to transcripts, there

22   is two ways we can do it.          You can review it and make

23   any grammatical or spelling changes you need.                  Then

24   you can sign it and return it to the court reporter.
     Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 16 of 25 PageID #:332


                                                                                Page 48
 1   The changes can only be grammatical or spelling.                   Or

 2   you can waive signature, which means the court

 3   reporter will just go ahead and prepare the deposition

 4   transcripts and get copies to you, whichever you want.

 5               THE WITNESS:       Just waive my signature.            I

 6   know everything is being recorded.              I have trust in

 7   you.   I have trust in her.          Everybody is doing their

 8   job.   Everybody is fair up.

 9

10                      (Deposition concluded at 2:10 p.m.;

11                      by agreement, signature waived.)

12

13

14

15

16

17

18

19

20

21

22

23

24
     Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 17 of 25 PageID #:333


                                                                                Page 49
 1                       CERTIFICATE OF REPORTER

 2

 3            I, BRENDA L. ZEITLER, a Certified Shorthand

 4   Reporter and Registered Professional Reporter within

 5   and for the State of Illinois, do hereby certify that

 6   the witness, PEDRO OROZCO, whose testimony appears in

 7   the foregoing deposition was duly sworn by me; that

 8   the testimony of said witness was taken on July 18,

 9   2019, by me to the best of my ability and thereafter

10   reduced to typewriting under my direction; that I am

11   neither counsel for, related to, nor employed by any

12   of the parties to the action in which this deposition

13   was taken, and further that I am not a relative or

14   employee of any attorney or counsel employed by the

15   parties thereto, nor financially or otherwise

16   interested in the outcome of the action.

17

18

19                          _________________________

20                            Brenda L. Zeitler, CSR-RPR

21                       Illinois License No. 084-004062

22

23

24
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 18 of 25 PageID #:334
                                                                                               Page 50

        A           appellate 10:13          15:10,18 16:11       43:22               Cermak 34:2,4
a.m 25:6            apply 5:8                25:14 27:10 28:2    buildings 15:24        35:5,10,19,23,24
ability 7:4 49:9    approximately            35:18 38:17 39:19    35:20                 36:8,9 39:13,24
able 19:22,24         10:21                beating 28:6          built 15:2,14          40:13
above-entitled 1:13 Arab 41:12             began 25:3            bull 15:23           certain 16:4
Absolutely 8:24     area 17:10 18:20       Behalf 2:6            bullpen 33:16        CERTIFICATE
accident 7:15,16      25:16 26:2,3,24      believe 29:8 30:19    bullpens 33:23         49:1
accurate 11:20        27:2 33:24 38:8        30:21,22 31:1,2,6   BUREAU 2:4           Certified 49:3
act 43:2              45:5                 Benadryl 7:1          bus 24:14,14,15,16   certify 49:5
action 49:12,16     argue 46:2             bench 25:16,18        Buspar 7:1           championship 46:4
ACTIONS 2:4         Armed 10:10            benches 25:17 31:3    butterfly-stitched   CHANCERY 1:1
activated 20:14     Asian 36:11,22         bent 37:24             37:16               changes 47:23 48:1
actual 5:17 9:3,6   asked 46:21            best 49:9                                  charges 34:12
                    asking 36:4 39:20      Beyond 47:16                    C          Charles 10:6
  11:10 12:6,11
  23:17 41:22 45:22   43:8                 big 31:15,18 36:13    C 1:5                chase 32:17
Adam 13:1           assaulted  9:5 13:14     36:14 37:10 46:3    cake 42:12           chased 32:4
added 44:19         asshole 14:3           bigger 15:17 28:5     Cal 12:21            check 10:3
affect 7:3 46:24    assigned 24:19,20      biggest 15:18         California 35:19     cheer 46:2
afraid 39:5 46:24   Assistant 3:8          bipolar 42:12         call 19:2 21:10,11   Chicago 2:5 3:19
afternoon 24:17     assisted 42:20         birth 9:16              32:22 33:23 40:15 CIRCUIT 1:1
ago 4:14 41:20      attack 46:7,7 47:12    bit 10:7 21:19        called 1:12 4:2      City 1:16
agree 15:12 16:24     47:12                  31:15 32:8            16:11 18:9         civil 1:14 2:4 3:12
agreement 48:11     attacked  39:3         bitch 23:1,2,2        calm 18:18 21:11     clarify 5:20,21 6:10
ahead 16:16 23:23 attacking 31:6 46:6      black 14:8 19:4         22:6,21 23:2 47:9    8:3 46:17 47:16
  27:9 33:3 48:3    attention 12:6           26:14 27:17         calmed 21:19         Classification
Ahmed 38:15         attorney 3:9 34:11     blacks 21:5           camel's 15:10          21:11
AL 1:6                49:14                blazed 28:20          camera 18:24         clean 40:8,16
alley 32:22         ATTORNEY'S       2:3   bleeding 33:13,19       19:21 20:13        cleaned 40:17
altercation 13:2,5  August 10:22,22          36:19,21            cams 18:23           cleared 43:21
  23:18 26:1,8      available 8:17         blood 7:20            caption 3:7          clearing 25:8
ambulance 36:14                            bloody 39:16          car 7:15,16          clearly 20:11
                              B            blow 23:15            card 42:24           close 32:7,7
  36:15
amped 47:8          back 6:10 15:10        blur 28:7,19 29:6     care 43:3 46:21      closed 17:15
amping 22:24          19:13 22:17,19,24      29:13 45:7          cart 35:8,9          closing 38:19
Anderson 40:1,14      24:5,9,11,13,15      body 17:13 18:23      case 3:5 31:20 44:1 coffee 25:14,22
Andrew 13:3 14:11     24:16 29:9,9,10        20:13               catch 24:14          coincides 7:2
  17:18 29:8          29:11,19 30:16       boilerplate 44:15     caught 24:15         come 18:23 20:18
angry 17:14           32:9,10,11,23        boogers 7:20          cause 1:13             24:16 25:11 26:12
answer 6:8,9          36:21 37:17 38:2     Boop 20:19            CDs 8:16               29:24,24 33:7
answers 46:18         38:3 39:16,17        break 6:17 34:3       cell 7:19 12:16 19:1   40:24
  47:17               40:13 43:13,15,18    Brenda 1:14 49:3        21:15 22:6,8,9,19 comes 5:19
antibiotics 40:3,4    43:21 44:19 45:5       49:20                 25:8 26:16 33:6    comfort 39:5
  41:7,10,13          45:23                briefed 18:16           39:17,19           coming 17:24 29:14
appealed 43:24      backing 18:5           brings 37:11          cells 17:20 29:9       33:18 36:15
  44:2              band 32:5,6            broke 15:9            celly 12:24          commencing 1:18
APPEARANCES         bandaged 36:18         bubble 17:10,11,17    cellys 12:24         Commission 6:6
  2:1               Banger 29:4 30:15        18:7,8,8,16         Center 1:16 2:4      complain 11:21
Appearing 2:2,7     based 15:6 43:6        building 13:15 14:6     3:19 6:1,2,3,4     complainant 3:4
appears 49:6        basically 11:7           14:13 16:2 43:19    centers 11:9         complaint 8:9,10
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 19 of 25 PageID #:335
                                                                                             Page 51

  11:11,13,20         covered 46:19         48:3,10 49:7,12             E           faced 30:20
composure 30:12         47:18             depositions 4:19      E 2:8               facility 3:20 7:23
  31:22 32:12         crazy 16:13 43:23   depression 42:13      early 24:10         facing 30:20
concluded 48:10       creating 3:15       describe 13:5 36:24   ears 45:8           fact 42:1
condemned 7:19        criminal 10:8       details 36:4          ease 39:6           fair 48:8
conditions 7:17       CSR-RPR 1:15        detention 11:9        east 30:22          fall 29:12
conducted 3:11          49:20             diagnosed 42:9,12     education 9:18      Falls 24:21
confinement 7:18      cuffed 33:15        difference 13:16      Effexor 6:24 7:2    familiar 35:15
connected 35:12,13    cup 25:13 46:4      different 43:8        Either 20:11          42:15
connection 26:7       custody 21:9,10     direct 12:5           elevator 20:23      far 5:17 13:8 14:12
consequences 17:3       34:19,22          direction 33:2          21:24               21:5 35:11
continue 8:2                                49:10               else's 23:8         fast 3:17 23:20
continues 32:16                D          discovery 12:1                            February 9:23
                                                                emotion 35:1
control 27:18         D 2:8               discussed 3:16        emotions 33:17      feces 7:20
convened 3:14         daily 6:24          Discussion 8:5        employed 9:24       federal 1:13 3:12
conversation 26:10    Daley 2:4 6:2,4     Dispensary 23:10        49:11,14            7:10
convictions 11:2      damages 44:14       distance 27:3 35:10   employee 49:14      feel 23:14 28:19
Cook 1:1 2:3 3:3,9    date 9:16 12:12     District 3:13         ended 32:1,3 37:8     30:14 39:3 46:5,6
  10:1,9,15 13:12      16:4               Division 1:1 10:19      47:19               47:11
  42:17 43:1,4        day 1:18 12:6 13:11   12:13 14:6 23:4     ends 6:13           feeling  29:10 45:6
cool 14:3 18:19        17:21 19:17 21:15    35:10,18 40:15      energy 10:5           46:10   47:8
  21:14 25:20          24:4,5,10,10 25:9    41:12               English 5:12,13     fell 30:9
cope 42:6              25:10 32:4,11      doctor 36:7,8,9,22    enjoying 46:24      felt 35:3
copies 48:4            40:7 41:5            37:4,8 38:13        enter 10:15         female 14:20 18:10
copy 42:18            days 12:7 25:21     documents 8:6         errors 6:15           34:15
corner 30:22          daze 30:4           doing 8:18 10:2       escort 19:1         fifth 6:6
correct 3:21 4:16     dead 37:5,5,8,9       29:5 32:10 43:23    Esq 2:3             fight 15:4,12 16:3
  4:18 5:6,7 6:14      38:18,19             45:9 48:7           ET 1:6                17:4,12,14 31:21
  7:11,12 12:15       debate 46:2         door 17:12,15 18:1    eventually 33:3     fighting 15:20
  13:4                decided 34:12         19:1 22:20 23:1,8   everybody 23:5,8,9    30:17
Correctional 1:16     decision 44:1         23:8 32:2 39:20       48:7,8            file 42:18,22
  3:20                deck 15:2,16 16:19 doors 14:1 23:6,7      exact 33:9          filed 7:10 11:13,15
corrections 7:23       17:2 19:17 20:18 dormitory 39:2          exactly 12:9 30:21    11:16,16 43:10,13
COs 39:8               22:5,16 23:15      downstairs 33:15        31:14 36:5 41:1     44:3
counsel 49:11,14       39:20              Dr 38:15              examination 1:12    filing 43:17
county 1:1,1,17 2:3   deep 33:8,11        drink 10:5              2:12 4:5          finally 33:4 38:11
  3:3,9 10:1,9,15     defend 19:10 31:23 drinking 25:22         examine 35:24         41:14
  13:8,12 14:10       defendants 1:7,12     30:8                examined 4:4        financially 49:15
  15:8 19:5 21:4,6     2:6 3:10 4:2       drunk 30:7,7,8,8      excessive 43:16     find 19:10 26:12
  34:2 35:15 40:2     definitely 9:10     dude 14:4,24 19:5     Exercising 45:18      39:5
  42:17 43:1,4        Delauw 18:4           26:7 27:18,19       exhausted 43:9      fire 45:13
couple 8:21 12:7      demonstrating         31:14,15,18         EXHIBITS 2:14       first 4:3 5:12 16:11
  31:20                19:20              dude's 21:15          expecting 25:19       20:18 24:14,16
court 1:1 3:14 4:21   dentist 41:11       dudes 14:7,12         explained 38:13,17    36:1,1,2 38:20
  7:10 15:23 24:1,2   DEPARTMENT            15:16 19:6 27:21    eye 19:24             43:15 44:20
  24:3,4 27:4 35:20    1:1                due 42:1                                  five 19:4
  47:24 48:2          deposition 1:11 3:3 dull 37:24                      F         flashing 19:18
courtroom 5:5,9        3:11,18 4:11 6:13 duly 4:3 49:7          face 21:1 28:22     flinch 47:5
courts 10:14 11:17     7:8 8:7,19 47:19                           29:14 30:11 37:24 floor 6:6,7 28:21
       Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 20 of 25 PageID #:336
                                                                                               Page 52

flush 27:20           27:19                         H           helping 10:5          indirect 14:17,23
fly 16:20           going 4:22 5:2        H-e-s-s-i-o-n 3:5     Hession 1:6 3:5       infected 40:6,9
focus 28:21           12:10 13:8 14:10    half 4:14 27:6,8,13     18:10,22 19:7,11    infection 40:19
folks 43:6            15:7,19,20 16:18     40:11                  20:8 21:9             41:5
follows 4:4           16:19,20,23 17:1    hallway 19:2 21:24    high 17:21 43:22      information 9:2
foot 27:6,7,13        19:9,12,13 21:1,2   hand 19:21 32:6       highest 9:18            11:23
force 43:16           21:2,5,8,12 22:23   handbook 42:18        hip 38:8              injuries 9:3 34:5
foregoing 49:7        27:15,22 31:10      handle 32:8,9         history 10:8 14:18      36:24 41:21 45:9
forever 35:3          32:20 33:1 38:14    hands 19:19 26:22     hit 16:12 20:19         45:21 46:16
former 3:3            38:15 39:3,21,22    happen 16:14,18         30:8 31:11 45:5     injury 38:23 41:22
forward 23:20         40:17 42:5 43:15     19:13 21:1,12        Hold 22:11            inmate 3:3 13:3
forwarded 44:7        44:7,14 46:24       happened 9:3,4        hole 37:9,10 38:19      14:2 18:15,24
found 10:11,13        47:11                12:2 13:6 14:6         45:22                 20:1 22:18 23:24
front 5:5 13:11     golf 35:9              17:16,23 19:8        holes 19:23 37:17       26:5
  33:5              good 12:5 18:13        23:3,18,21 25:1        37:20               inmates 14:12
froze 22:2,11         21:22 38:20          27:9 31:8 33:12      holler 22:17,17         25:12 39:10 42:21
full 27:17 35:1     gots 19:9 20:2         38:13                  46:2                inside 24:1
function 13:21      grab 29:7 30:12       happening 14:13       hollering 23:1        institution 39:2
further 49:13         32:2                 16:10 19:4 26:15       39:21               institutional 43:9
                    grabbed 29:9           28:11 30:4 32:19     horse 26:13           intelligence 36:2
         G          grammatical 47:23                           hospital 9:3,5,5      intentionally 17:6,7
                                          happy 35:2
gain 28:21            48:1                hard 46:14,14           34:2                interested 49:16
games 46:3,4        grandfather 46:23     hate 46:3             housed 10:18 12:12    interlock 17:9,17
gang 36:1             47:14               hazy 34:15            Hudson 24:22 25:4       17:18
gangway 32:23       grandkids 47:1        he'll 32:9              25:24 26:18 27:17   internal 36:19
gash 36:13          Great 5:15 9:21       head 11:5 28:20         28:5,5,10 29:20     interrupt 15:11
gather 30:12        green 20:16,20         33:13 36:14 40:14      30:2,17               16:22 19:15 26:4
gathered 31:22      grievance 42:14,15     45:3                 hurt 39:12 40:20        27:3 28:9 30:6
GED 9:20 46:11        42:22 43:5,14       headaches 44:17       hurts 45:22           intervene 28:10
getting 9:6 14:7,12   44:3,6              headline 9:8                                investigation 44:4
  20:22 21:24 25:23 grievances 8:10                                        I          irritation 41:4
                                          heal 40:17 41:15
  26:19 27:24 28:13   42:19 43:11,17      healed 38:4,6 40:18   ice 26:20 29:18       isolate 15:3
  28:14,17,21 30:3    44:11                41:14,18             icing 42:11           issued 43:3
  31:9 32:3,4 42:20 ground 30:10          healing 38:5          IDOC 10:20            issues 13:21
  43:22             guaranteed 19:12      health 13:15,21       Illinois 1:1,17 2:5   IV 36:7
give 34:7 42:18,23    21:7                 23:5 41:23 42:3        7:22,23 49:5,21
given 4:11          guess 18:16                                 immediately 34:1               J
                                          hear 20:18 28:19
gives 27:18         guidelines 11:24       31:10 36:15 46:1       35:7                J 2:4
giving 34:8,11,14   guilty 10:11,12,13     46:1 47:5            important 9:2         Jackson 18:14,14
go 6:10 16:16 19:13 guy 13:24 16:12       heard 15:3 20:17      incarcerated 15:16      18:16,17 21:18
  22:5,17 23:23       24:22 27:17 36:11    26:12 29:1 36:15       17:2                jail 10:1,9,15 13:13
  24:1,1 25:12,14     44:5                 42:9                 incident 12:6 13:23     19:5 21:4 35:15
  25:23 27:9 29:5   guys 3:19 13:17,20    heat 45:13              15:4 18:17 20:9       42:17
  30:15 33:3 35:21    14:8,19 15:12       heated 17:13            21:16,17 25:1       Jamil 28:23 29:1
  35:22 39:14 40:6    16:17 19:4 21:6     heavily 33:20           37:21,22 39:4,8       30:10,15
  40:13 43:18,21      22:10,16 23:24      held 8:5                40:12 43:15 44:18   Jamil's 29:7
  48:3                24:1 25:24 26:15    hell 39:2 40:20         44:20 46:16         January 12:8,9
God 40:21             39:21 43:22         help 36:11            incidents 13:9,12       23:18,20 25:1
goes 15:15 24:3     gym 45:16             helped 46:21            15:23               job 45:14 48:8
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 21 of 25 PageID #:337
                                                                                             Page 53

joking 26:13           20:1,6,14,20,21     light 7:20 20:15,17 Maywood 24:3           24:22 25:24
Joseph 2:3 3:8         20:23 21:1,14,20       20:21            Meadows 24:2         nature 13:5
josepht.murphy...      21:20 22:6,10,18    liked 14:19         mean 6:18            necessary 22:22
  2:6                  22:21,23 23:6,14    Lincoln 1:15,17     means 48:2           need 4:9 6:17 19:8
judge 5:5 18:3         24:5,21 25:5 26:4      3:20             medically 43:20        20:24 44:13 47:23
July 1:18 49:8         26:6,9,11,20 28:2   Liquor 6:6          medication 6:24      needed 11:21 20:9
jumped 14:7 27:24      28:7,18,20 29:24    little 7:5 10:7 14:1823:5,7,11 39:24     needs 14:13 16:10
jury 5:6               30:1,21 31:11,11       20:16 21:19 32:8 medications 6:21       16:14
juvenile 11:9          31:22 32:21,24         32:23 38:1 43:7   7:3,7               neither 49:11
                       33:8,17 34:13       local 3:13          meditation 42:6      nerves 38:16
          K            35:3,11 36:14       lock 19:1 23:14     meds 23:9            never 11:23 39:5,6
keep 15:19 19:19       38:12,16,20 39:6    locked 20:7 23:9    meetings 42:6,6        46:9
  19:21 29:7 38:23     39:8,10,22 40:16       24:8,9,13 45:19  mental 13:15,21      news 13:10 25:22
  45:9                 40:17 41:16 42:1    locks 45:23          23:4 41:23 42:2     nice 38:1
kept 22:23,24          42:6,10 43:18       lockup 24:6         messed 39:15         nickname 12:19
  30:12 31:23 32:1     44:20 45:24 46:2    Logan 1:17          migraines 45:8       night 23:3,6,7
  32:4,10 36:21        46:4,8,20,20 47:2   long 10:24 11:17    million 39:21        normally 45:10
  41:17                48:6                   41:14            mind 14:4 46:7,23    north 30:20
kicked 28:22 29:12                         look 8:20 9:10 20:1 minutes 21:18        north/south 30:20
kicking 17:12                   L             20:2 21:22 38:20  32:18               Northern 3:13
  28:23,24 29:7       L 1:14 49:3,20          47:14            moment 17:8,23       notice 3:14 19:24
  30:11 39:19         lady 34:16 41:12     looked 28:12 33:5    27:21 29:8 35:1       28:23 30:17
kill 39:22,22         language 5:12,17        34:1             Monday 12:8 23:16    noticed 26:20
kind 10:4,6 13:21     languages 5:11       lot 9:2,7 13:9 19:6 monetary 46:22       numb 36:23
  14:9,15,18 15:2,9   late 24:16              19:20 28:5 44:14 month 4:14 42:3      number 3:7 33:7,9
  22:20 25:2,18,20    Latino 14:7,12,24       45:11            months 41:16         nurse 33:24 36:17
  28:1,12 29:18          15:16 19:5,6      loud 46:1 47:6       43:20 46:10,11        40:1,14,14
  31:13,14 32:11         26:14             lower 44:19 45:23   Morales 25:24 26:5
  33:1 35:9 42:14     Latinos 21:6         LTS 45:14,15         26:19 28:4,6,10               O
  43:7 44:14          Lawrence 7:18,24                          29:19 30:2,16       oath 4:4 5:2,4
kitchen 45:12            11:15 38:12 42:5           M           31:7 32:20 34:1     obviously 22:1
knew 6:5 17:3 21:5    lawsuit 7:10 9:1      mail 11:18          36:13                 23:12 33:20
  23:12 26:13 36:6       11:21 18:3         male 14:19         Morales's 33:13      occurred 12:7
  43:16               lawsuits 7:13         man 19:8 20:23     motion 30:9          odd 10:2
knife 19:9,16,22      leaking 16:1 33:13     22:16 25:3 28:21 motivated 13:9        OFFICE 2:3
  20:5 26:20 27:16    leave 17:16 18:8       29:13 31:15 32:17 move 19:8 20:11,24   officer 1:6 13:13
  27:18 29:9,13,14    left 12:24 29:15       32:18 33:18 34:15  45:24                 14:1,2,3 16:12,13
  29:18 32:5,6,13        30:23 38:9          35:2 39:4 40:10   Murphy 2:3,12 3:2      17:15,17,24 18:3
  32:14,14 37:24      left-hand 31:2         41:16 45:11 46:9   3:8,22 4:6 8:4        18:4,5,6,9,15 23:6
knives 29:2           left-side 45:5         46:14,19,21,23     22:2,10,15 47:19      23:12 24:21 25:3
know 3:6,16 5:18      leg 29:7 30:10,13      47:2,3,9           47:21                 34:14
  5:23 6:11,17 7:6    let's 11:10 12:9      manual 18:24                            officer's 11:24 17:9
  8:16 9:5 10:6,24       23:20 24:24        March 11:16                 N           officers 3:6 18:12
  11:5,17,23 12:7     letting 43:17         MARKED 2:15        N 2:8                  18:13,24 21:4
  13:8,16,16,20,22    level 9:18            mate 12:16         naked 19:24            33:4,7 43:17
  14:2 15:5,15,21     License 1:15 49:21 mates 26:16           name 3:8 4:7,9       Oh 7:16 25:3 40:21
  15:23,24 16:6,11    life 11:8,9 17:2 35:2 matter 43:11 44:4   12:18,24 18:4,14      45:11
  17:4,13 18:16          42:11 43:18        max 13:15 23:5      24:22 36:10 38:14   okay 4:11 6:11,12
  19:16,18,19 20:1    lifting 30:10         maximum 12:14      named 13:3 18:6        6:15,18 9:10 10:8
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 22 of 25 PageID #:338
                                                                                               Page 54

  11:2 12:5 21:8    pens 15:24             prison 9:22 11:8      Rafferty 34:14        research 43:8
  23:23 27:6 31:4   people 15:3 22:23      Pro 2:2 8:23          ran 17:8,11 18:2      resolve 31:21
  37:11,18 38:3       39:9,11 43:8 46:1    probably 7:5 19:4       29:8 33:5 41:9      responded 44:6
  42:4 46:15 47:13    46:2,5 47:9           47:7                 rapport 18:14         response 22:4 44:8
  47:15             percent 11:1 31:1      problem 5:13 9:13     read 9:9              rest 25:12 37:16
old 9:14 36:13      perjury 5:8             19:18                ready 20:22 25:23     return 47:24
older 34:15 42:21   personal 26:7          problems 5:15,16      real 26:7 29:19       review 6:14 47:22
once 14:11 24:13    phone 30:22            Procedure 1:14          33:14 36:14,18      reviewed 8:6,8
  31:22 41:3 42:3   phonetic 18:4          procedures 3:12         40:18 45:8          Richard 2:4
one-on-one 16:19      24:21                process 42:15,15      really 15:11 24:24    Ricky 24:22 25:4
  16:23 27:24 28:14 physical 36:24          43:5                   26:4 27:5 38:7        25:24 26:18 27:17
ones 37:15 38:4     pick 26:20 29:18       Professional 49:4     reason 6:18,20          28:5,5
ongoing 38:10       pictures 36:3          promote 10:5          recall 12:18 16:9     right 3:24 4:15,17
open 23:7 33:14     pills 43:22            proper 44:4             30:10 34:8,13,19      4:23 5:24 6:3,9
opened 18:1 23:8    piss 25:24 26:18       protect 39:10,12        34:20,21,23,23,24     7:16 8:23,23 9:12
opens 23:6          pissing 26:1           protective 21:8         36:10 41:10 45:3      10:14 11:11,14
opportunity 6:14    place 3:18 13:12        34:18,22             received 9:19,20        12:23 13:2,3,7,13
  8:13                15:23 16:4 18:17     PTSD 42:12            record 3:2,15 4:8       14:23 16:7 17:20
opposite 33:2         39:8,13              pulled 37:6 40:2        8:4,5                 19:12 21:14,16,16
OPR 44:7,7          places 47:1             41:8,12              recorded 36:3 48:6      21:17 23:5,13,18
organs 14:20        Plaintiff 1:4,11 4:2   punch 28:5 30:7,8     records 9:3             25:9 27:2 28:9
Original 44:8       playing 26:13           47:4                 recreation 17:21        29:14,17,20,21
Orozco 1:3,11 2:2   plead 10:11            punched 28:8,10       red 20:19               30:20,24 31:6,19
  2:11 3:4,4,5 4:1,9please 3:16 4:7         30:4,6 45:2,3,4      redacted 9:2,7,8        32:15 33:10 35:1
  4:12 5:11 9:14    point 26:14 31:24       47:3                 redness 41:4            35:5,16,19 37:4,5
  18:18 49:6        poke 20:6 38:1         punches 27:22         reduced 49:10           37:10 38:2,22
outcome 49:16       poked 19:23            punching 28:24        reflect 3:2             39:1,17,23 40:19
outside 24:1        pokes 37:4              30:14                refuses 18:8            41:19 42:11 43:11
overbooked 42:2     poking 29:10           pursuant 1:13 3:14    refusing 17:4,16        44:2,22,23
                    portion 34:4           pus 40:8,15,22,24     Registered 49:4       riled 46:5
          P         positive 22:4          push 29:23 31:7       related 49:11         ring 31:10 45:6
P-3s 13:17,20       possible 8:2           pushed 30:1           relative 47:21        ringing 28:19,19
P-4 13:24           pounds 15:17           pussy 16:12,12          49:13                 45:8
P-4s 13:17,17       Preferably 20:24       put 32:9,13 36:7,17   relax 19:14 21:12     ripped 40:23
p.m 1:18 3:22       preliminary 12:10       39:16 42:11          relief 40:24          robbery 10:10
  24:11 48:10       preparation 8:7                              remedies 43:9         Robert 26:19 28:4
Page 2:9            prepare 48:3                   Q             remember 9:21           36:13
pain 38:7,12 40:5   prescribe 39:23        question 5:22 6:8       29:13 34:10,10      roll 44:15
  44:19 45:21         40:4                  8:1 25:7 37:11         41:11 44:8          Rolling 24:2
pants 19:20,23 20:6 prescribed 41:13        43:10 44:11          repercussions 17:3    roof 16:7
  20:7                42:8 44:21           questions 12:10       rephrase 5:23         room 13:11 17:21
paper 9:6,8 43:2    present 3:15            34:17 43:8 44:15     report 39:11            21:15 24:10 25:9
part 11:22          press 34:12             46:15                reporter 3:14 4:21      25:10 32:5,11
parties 49:12,15    pretty 33:8,11 35:7    quick 15:12,15          27:4 47:24 48:3       36:17,19,22
paycheck 10:3         38:6 46:19 47:2,3     17:15 24:24 25:3       49:1,4,4            Ross 28:24 29:23
peace 15:19 46:23     47:14,18              26:4 29:19 33:15     reports 24:23           29:24 30:10,15,18
Pedro 1:3,11 2:2,11 principal 46:12         36:18                represent 3:9           30:21 31:6,14
  3:3,4 4:1,9 49:6  prior 9:24 11:2                              requested 11:23       row 25:13
penalties 5:8                                        R
                      14:18 39:7                                   21:8                Ruiz 13:1
                                           racially 13:9
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 23 of 25 PageID #:339
                                                                                                 Page 55

rules 1:14 3:12,13  sew 37:9,14            slipping 31:23 32:2   stands 44:9            sure 8:16,17,20,21
running 39:10       sewed 37:12            slow 30:9 31:11       Stanley 46:4             14:21 24:18 31:1
runs 27:19          sewing 37:8            slower 7:6            start 14:13 16:10        47:2,3
rush 45:6           shank 26:20 37:6       small 19:6              25:2 31:5,9          surgery 44:23
                    shanks 29:2            smell 40:21           started 12:8 26:15     sustained 37:1
          S         shift 19:13 21:13      Smith 13:3 14:11        26:19 29:10 31:10    swarmed 17:1
safety 21:7         shirt 18:9 39:16         17:18 18:2,7,15       33:17,18 36:4        switch 17:23
sampling 10:7       shit 13:18 16:13         19:1 22:18 23:24      40:10 41:4           sworn 3:1,23 4:3
sat 22:23             28:6 30:4              28:24 29:1,23,24    starting 27:22           49:7
saw 30:16           shoe 32:12               30:14,17,22 31:2      29:11                system 11:18
saying 9:21 31:12   shoes 25:13,19           31:6 32:5,15,16     starts 28:6
  46:7                31:24 32:2             32:16 33:4,5        state 1:17 4:7 7:22              T
scab 40:23 41:16    Shorthand 49:3         Smith's 22:5            11:7 49:5            take 5:4 6:17,24,24
scared 43:18        shot 14:17,23,24       smooth 18:19          state's 2:3 3:8          16:4 23:9,11
scraped 38:2          16:7 36:22 45:23     snorting 43:22          34:11                  41:15
screen 13:12,24     shoved 28:1            soaking 15:17         stated 20:11           taken 1:14 17:1
  22:11             show 14:19             soap 20:3             statement 14:11,16       33:22,23 35:4,5
scuffle 26:19 33:1  showed 13:24 14:1      sock 20:3               15:8 16:6,9 34:8,9     35:23 39:13 44:4
scuffling 29:20       14:5 37:3 38:3       socks 32:1              34:11,14               49:8,13
Se 2:2 8:23         shower 18:20,20        solid 10:3            stays 20:21            takes 23:5
second 8:4 14:15      25:13,19 26:2,3      somebody 6:5 20:2     step 47:20             talk 12:9 22:6
  22:3,12 24:14,15    26:24 27:1,7,19        22:5 46:6 47:4,5    stitch 38:22 40:16       24:24 34:12 36:2
  25:12,18 27:12      31:24                  47:11               stitched 37:15           46:1 47:5
sections 34:3       showing 19:19          soon 19:17 28:17        38:18,18 39:16       talked 21:18 22:20
security 12:14      shrinking 41:17,17       30:1,2 31:9 47:4    stitches 36:23         talking 3:16 17:5
  33:24               41:18                Sorry 16:22 22:2        37:18 44:24 45:1       18:20,22 22:18
see 9:6 17:20 19:21 side 17:22 20:7          22:15 27:3 30:6     stool 29:12              36:4 41:19
  19:22 20:3,7        24:10 29:15 30:23    sort 32:24            stop 23:17 28:11       teacher 46:13
  22:11,13 23:24      31:2 38:9            sound 11:14 20:19       40:9                 tearing 33:17 35:2
  24:21 27:15,15    side/low 17:21         Sounds 12:5           stopped 20:23          tears 34:17 39:19
  29:14,16 32:8     sign 43:2 47:24        speak 5:11 39:5       straight 18:18         Teleconference 2:7
  36:19 38:21 41:18 signature 48:2,5,11    speaking 5:13         strap 20:5             tell 4:3 13:6 23:21
  42:2              silent 45:8            specific 5:17         straw 15:9               27:9 28:8 29:1
seeing 41:4         simultaneously         speculation 31:4      street 1:16 29:2         30:3 37:6,23
seen 14:11 17:16      31:8                 spell 4:9               35:19                  38:23 47:7
  20:15,17 37:24    sir 4:7,13,20,24 5:3   spelling 47:23 48:1   strike 14:2            telling 19:3,7 21:21
segregation 7:19      5:10 6:16 11:12      spit 17:6,6,7 19:8    Stroger 39:14            22:16 29:6 32:13
send 8:16             29:22                  20:24               stubs 10:3               39:21 42:21 43:6
sent 10:9,20 34:1   sit 25:14              split 33:14           stuck 29:14,17           47:9
  39:17             sitting 25:14,16       spooked 43:21         stuff 8:11 9:4,7       ten 46:10,11
sentence 10:24      situation 22:7,24      spot 21:9               10:2,4 26:15 29:3    tension 14:9,22
separated 20:10       28:16 36:5 39:1      squabble 27:12          36:23 42:7 43:23       15:2,6,7,14,22
September 10:17     six 25:17 37:19        squeeze 40:8,15       substance 11:10          16:7,21 23:13
Sergeant 18:9,10      43:20                squeezing 40:22         12:11                terms 12:2 29:2,2
  18:22,23 19:7,11 skill 42:6              stab 9:3 21:2,2       sum 12:4                 46:16
  19:11 20:8,8 21:9 skin 37:5,5,8,9          33:20 37:23         Superbowl 46:3         testified 4:4
  21:9                38:18,19             stabbed 14:7,12       supposed 15:4 16:3     testify 6:19 7:4
Sergeants 21:23     skip 23:8                31:19                 16:4 23:15 39:9      testimony 49:6,8
seven 37:19         Skokie 24:2            staff 14:20             39:11                Thank 9:12
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 24 of 25 PageID #:340
                                                                                               Page 56

Thanks 25:7            transcript 6:14       urinals 27:2,7,10  week 40:11              38:9,11,11,22
theirself 13:18        transcripts 47:21      27:11             weeks 8:15,21           40:19 42:16 43:7
thereto 49:15            48:4                urine 7:21           40:11 41:5            44:2,12,12 45:19
thing 8:14 22:2        treatment 40:7                           Wells 18:6              45:22
  28:7,18,20 32:24       41:20,23                     V         went 17:8 22:4,8,19   years 11:1 41:19
  40:20 44:7,13        tried 30:11 32:2      value 46:22          32:17,18 35:3       young 47:14
things 7:5 13:7        tripping 47:10        verbal 13:2 15:8     37:6
  22:21 34:6 42:10     trouble 46:12         versus 3:5         wet 15:18                       Z
  45:11 46:20          trust 39:9 48:6,7     video 13:24 34:8,8 whichever 48:4        Zeitler 1:15 49:3,20
think 6:9 7:4 8:18     truth 4:3               34:11,14         white 18:9 21:6
                                             videos 8:12,15,19                                 0
  24:15 32:3           truthfully 6:19                            34:16
third 25:13,18         try 8:14 15:19 22:6     8:24             wide 33:14            0 15:15
Thompson 3:19 6:1        28:10,11            view 8:19          Williamson 18:10      01/27/78 9:17
  6:3                  trying 28:2,15,21     voice 47:8           18:23 19:11 20:9    06/25/18 11:13
thought 20:13            29:7 30:1,12        vs 1:5               21:10               084-004062 1:15
  25:20                  34:16 37:23                            witness 2:10 3:1,21     49:21
                                                      W
threatened 47:9        tunnels 35:11,14,22                        3:23 8:1 22:14               1
threw 28:4 33:6        Turning 10:8          waist 32:5,6         26:17 47:20 48:5
                                             waive 48:2,5                             1 17:22
throw 27:22            tussling 26:23                             49:6,8
                                             waived 48:11                             1:00 1:18
thumb 32:9               27:15                                  words 5:17 26:10
                                             Walgreens 10:6                           1:01 3:22
tier 12:13,14 14:9     TV 13:24 14:12                           work 6:5 45:12,14
                                             walking 33:5                             10 10:19 12:13
  16:1,1 17:8,12,24    twice 42:3                                 46:12,13
                                             wall 7:20 18:20                            14:14 21:18 23:4
  18:2,5,5,18 21:20    two 13:12 25:21                          worker 24:20,20
                                               27:7                                     35:10,18 40:15
  21:21,22 23:13         26:15 27:11,21                         working 10:6 45:16
                                             want 6:10 12:5                             43:16
  24:8 26:6 33:14        40:11 41:5,19                          works 8:16,20
                                               17:12,13 21:3,20 worse 37:3 39:7       100 15:17 31:1
  39:18                  47:22
                                               23:21 34:3,21                          1098 1:16
time 3:22 7:11         Tylenol 44:21                            worst 37:2
                                               42:14 45:11,12                         10th 23:22 24:4
  13:11 16:5 17:19     type 43:23                               wound 37:5,12
                                               46:20,22,23 48:4                       11 23:18,20
  18:1,2 24:6,7 25:2   typewriting 49:10                          38:3 40:6
                                             wanted 27:23 34:18 wounds 9:4 33:20      11th 23:19 24:19
  25:5,23 26:14
                                U              36:2,2                                   25:1
  31:24 32:7,7                                                    36:3 37:14
                       ugly 40:18            wants 22:17                              12 17:22 18:11
  34:10,24 38:20                                                wrong 38:18
                       uncomfortable         ward 11:7                                12:00 24:16
  40:3 41:9 46:14                                               wrote 12:2 44:5,8
                        45:24                washroom 32:23                           13 17:22 33:6
times 31:20,20 41:1
                       uncuffed 33:16        wasn't 14:3 46:20           X            1350th 1:16
  46:14
                       underground           watch 8:12         X 2:8                 14 11:1 18:12
tip 19:22
                        35:13                watching 13:10     x-ray 36:18           15 10:17 22:9,19
today 3:16 4:22
                       understaffed 42:2       25:22                                    32:18
  6:19,21 7:4 9:14
                       understand 4:21       way 8:18 13:18              Y            170 45:19
today's 8:7
                        5:1,9,20,22 12:1       17:20 28:1 30:2  yeah 7:9,24 8:8,10    18 49:8
toilet 7:20 27:20
                        33:19 43:5 44:10       32:21,22 35:9      9:23 11:15,22       18-CV-1938 3:7
told 18:16 20:8
                        47:13                  38:2 41:18         12:4,4,8 14:17,17   18th 1:18
  21:23 22:5 23:13
                       understanding         ways 35:21,22        17:11,11,19 20:11   1938 1:5
  30:15 36:5,5
  38:14,15 40:17        5:15,16                47:22              20:17 21:17 22:14
                                                                                               2
tooth 40:2 41:8,12     Understood 5:19       we'll 3:23 22:21     23:19 24:13 25:10
                                               34:3,5 44:15       25:17 26:3 27:1     2:10 48:10
top 11:5                7:7 11:19 15:11
                                             we're 6:7 8:18       31:8,14,17 32:16    20 21:18 32:18
tore 37:7              unlocking 14:1
                                               32:11              33:2,8,11,21 35:8   2015 10:17
Tramadol 7:1           unsettling 46:10
                                             We've 3:13           35:13,22 36:1,9     2017 10:22,23 12:9
  44:20,21             upstairs 13:13
                                             weapon 20:2          37:13,19,22,22      2018 1:5 11:16
        Case: 1:18-cv-01938 Document #: 75-1 Filed: 02/05/21 Page 25 of 25 PageID #:341
                                                                                    Page 57

2019 1:18 49:9
24 17:20,22
2409 9:1,7
250 45:20
260 31:16
270 31:16
            3
312 2:5
31st 35:18,19
3A 12:13
3s 44:21
          4
4 2:12 6:7
41 9:15
            5
5'3 15:17
5'4 15:17
50 11:1 12:21,21
500 2:4
            6
6 41:12
6'4 31:15
6'5 31:15
60 15:15
603-3368 2:5
60602 2:5
            7

            8
8:10 25:6
          9
9 12:8,9 14:6
9:00 24:8,11
9th 13:7 23:16
